                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Christopher Lee Pride                                              Docket No. 5:18-CR-388-lD

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Christopher Lee Pride, who, upon an earlier plea of guilty to Felon
in Possession of a Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2), was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on October 30, 2019, to the custody of
the Bureau of Prisons for a term of 24 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

Christopher Lee Pride was released from custody on July 9, 2020, at which time the term of supervised
release commenced.

A violation report was submitted to the Court on July 14, 2020, after Pride tested positive for marijuana and
cocaine. At that time, it was respectfully recommended no action be taken to afford Pride the opportunity
to receive his substance abuse and mental health assessment and begin an approved course of treatment.

On September 2, 2020, a Petition for Action on Supervised Release was submitted to the Court after Pride's
submission of positive urinalysis screenings for cocaine and his non-compliance with treatment. On
September 3, 2020, the Court approved the petition requiring Pride to submit to 90 consecutive days of
curfew to be monitored by Location Monitoring: Radio Frequency as determined by the U.S. Probation
Office.

On September 15, 2020, a Violation Report was submitted to the Court advising that Pride missed his 8:00
p.m. curfew on September 8, 2020. On September 18, 2020, the Court approved no action be taken and
allowed supervision to continue.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 19, 2020, the U.S. Probation Office received an Unauthorized Leave alert on Pride advising
that he left his residence on September 19, 2020 at 9:06 p.m. and then returned at 9:50 p.m. Pride again left
his residence at 9:54 p.m. and returned at 10:01 p.m. Immediate attempts to reach Pride by the on-call
officer were unsuccessful. On September 21, 2020, attempts to reach Pride by the undersigned probation
officer were unsuccessful. On September 22, 2020, the undersigned probation officer went to Pride's
residence and confronted him concerning his violation conduct from September 19, 2020. Pride contends
he went outside to help his niece bring her bags in the residence. Pride was verbally reprimanded for his
actions, expressed remorse, and stated his understanding that he is not to deviate from his approved
schedule.

As a sanction for his continued non-compliance with the terms of his approved Location Monitoring: Radio
Frequency curfew, it is respectfully recommended that the remaining duration of 75 days be modified to
reflect that Pride shall abide all conditions and terms of the home detention program for a period not to
exceed 75 consecutive days. The defendant shall be restricted to his residence at all times except for pre-
approved and scheduled absences for employment, education, religious activities, treatment, attorney visits,
court appearances, court obligations or other activities as approved by the probation officer. The defendant


              Case 5:18-cr-00388-D Document 43 Filed 09/24/20 Page 1 of 2
Christopher Lee Pride
Docket No. 5:18-CR-388-lD
Petition For Action
Page2


shall submit to the following Location Monitoring: Radio Frequency monitoring and abide by all program
requirements, instructions and procedures provided by the supervising officer. The defendant signed a
Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall abide by all conditions and terms of the home detention program for a period
       not to exceed 75 consecutive days. The defendant shall be restricted to his residence at all times
       except for pre-approved and scheduled absences for employment, education, religious activities,
       treatment, attorney visits, court appearances, court obligations or other activities as approved by the
       probation officer. The defendant shall submit to the following Location Monitoring: Radio
       Frequency monitoring and abide by all program requirements, instructions and procedures provided
       by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


Isl David W. Leake                                     Isl Jay Kellum
David W. Leake                                         Jay Kellum
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       200 Williamsburg Pkwy, Unit 2
                                                       Jacksonville, NC 28546-6762
                                                       Phone: 910-346-5109
                                                       Executed On: September 23, 2020

                                        ORDER OF THE COURT

Considered and ordered this      a_ •    day of   JAµk N...b.,Ji.,\       , 2020, and ordered filed and
made a part of the records in the above case.


J a ; C. Dever III
U.S. District Judge




              Case 5:18-cr-00388-D Document 43 Filed 09/24/20 Page 2 of 2
